DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7 and 8 in the reply filed on March 23, 2021 is acknowledged. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 17, 2020 and January 22, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Claim Objections
Claim 5 is objected to because it is reproduced incorrectly from the previous version of the claim. The limitation “claim” in line 2 should recite “claim 1”. 
In line 10 of claim 7, the limitation “fix device” should be changed to “fixing device”. 
In line 14 of claim 7, the limitation “respectively” should be changed to “each”. 
Appropriate corrections are required.  
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is also indefinite because the limitation “the slope structure…has an angle of 15 to 45 degrees”. The limitation is indefinite due to lack of sufficient context. Because an angle is defined by two intersecting lines or surfaces, the claim must specify the lines/surfaces that define the claimed angle. While it can be presumed that the angle refers to the slope of the “slope structure”, no presumption will be made due to the fact that the limitation “slope” may be nominal and not intended to further limit the “slope structure”. If the limitation “slope” is changed to “sloped”, then such a presumption may be made. Regardless, to obviate the rejection, the claim may be amended to recite “the slope structure comprises a slope of 15 to 45 degrees”.  
Likewise, claim 2 is indefinite. 
Claim 1 is additionally indefinite because of the limitations “corresponding to” and “corresponds to”. Based on ordinary meaning, the limitations convey equivalency, but absent further context (spatial correspondence, functional correspondence), the limitations are indefinite. Based on the specification, the limitations appear to intend to convey “in registration with” or “or vertically aligned with” (i.e. spatial correspondence).  
Likewise, the limitation “corresponding to” in claims 3 and 8 is indefinite. 
Claim 1 is additionally indefinite because of the limitation “lower half of the waste liquid tank area”. The claim is devoid of context (e.g. orientation of the chip or the waste liquid tank) to enable one to ascertain the area that corresponds to the “lower half” of the waste liquid tank area.  
Claim 4 is indefinite because it recites a Markush group in which the last element is preceded by “or” instead of “and”. To obviate the indefiniteness, the limitation “or polycarbonate” in line 4 should be amended to “and polycarbonate”.
Claim 5 is indefinite because of step 3). Step 3) is indefinite for the following reasons:

b) it is unclear what is dried;
c) it is unclear to what the upper layer is stuck; and
d) it is unclear what is pressed.  
Based on the disclosure of the specification, it is suggested that step 3) be amended to recite, “spotting the sample flow channel with a liquid, sticking the upper layer of the chip to the intermediate layer of the chip after drying the liquid, and pressing the upper of the chip”. 
Claim 7 is indefinite because there is no antecedent basis for the limitation “the light source transmitting area of the fixing device” in line 8 of the claim. The light source transmitting area is introduced later in the claim. 
Claim 7 is also indefinite because of the limitation “respective sides of the central fixing disk”. While the claim previously specifies that the central fixing disk divides the rotating tray into a plurality of areas, the claim does not establish a precedent for the limitation “sides of the central fixing disk” so as to enable one to ascertain that a numerical correspondence exists between the sides and the chips.
On a related note, the limitations “respectively” and “respective” in claim 7 render the claim indefinite because the claim positively recites only one microfluidic detection chip (see lines 2-3 of the claim). Multiple chips are recited only passively to further limit a configuration/shape of the fixing device. Consequently, said configuration/shape is indefinite since said configuration/shape is dependent on the number of chips the fixing device is configured to accommodate (e.g. a fixing device configured to accommodate three chips would have a different configuration than a fixing device configured to accommodate four chips, rendering the claimed configuration of the fixing device indefinite). To obviate the indefiniteness, the limitation “respectively” should be amended to “each”, and the clause, “and the fixing device is configured to…” should be amended to “and wherein each area of the central fixing disk comprises a side of the central fixing disk that fixes a microfluidic detection chip,”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kulinsky et al. (US 2016/0167045 A1).
With respect to claim 1, Kulinsky et al. disclose a microfluidic detection chip comprising overlapped three layers including an upper layer 42, an intermediate layer 44, and a lower layer 46, wherein (see Fig. 6): 
the upper layer 42 of the chip comprises a sample loading area 20 and a vent 26 (see [0047]), 
the lower layer 46 of the chip is provided with a groove (see Fig. 6), 
the intermediate layer 44 of the chip is a double-sided adhesive layer (see [0047]) comprising a sample flow channel defined by a cutout of the intermediate layer 44, the sample flow channel comprising a sample tank area*, a flow channel detection area*, and a waste liquid tank area*, wherein the sample tank area is in registration with the sample loading area 20 of the upper layer 42 of the chip (see Fig. 6), the waste liquid tank area covers at least the groove of the lower layer 46 of the chip, and the flow channel detection area is arc-shaped (the outer peripheral arc-shaped chamber of layer 46),
the groove is in registration with the waste liquid tank area and has a depth of 1 to 2 mm (see [0047]), and 
the intermediate layer of the chip has a thickness of 0.10 mm (see [0047]).
*The limitation “area” is inherently abstract, and thus each claimed area can correspond to any un-delineated portion of the claimed sample flow channel that meets the spatial requirement set forth in the claim.  
The chip disclosed by Kulinsky et al. differs from the claimed invention in that the thickness of the upper layer 42 and the lower layer 46 of the Kulinsky et al. chip is 1 mm (see [0047]), not 1.5 to 2.5 mm as recited in claim 1. However, Kulinsky et al. disclose that the disclosed thickness of 1 mm is merely exemplary and that the thickness of the two layers can be of any suitable value (see [0047]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the upper layer 42 and the lower layer 46 of the Kulinsky et al. chip with a thickness of 1.5 mm. 1.5 mm is considered a value that is within a “suitable” range of deviation from 1 mm.   
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kulinsky et al. as applied to claims 1 and 3 above, and further in view of Pezzuto et al. (US 2002/0187560 A1).
With respect to claim 4, the upper layer 42 and the lower layer 46 of the Kulinsky et al. chip are made from plastic (see [0047]), for example polycarbonate and PDMS (see [0032]). As for the intermediate layer 44, given that Kulinsky et al. is silent regarding the composition of the double-sided adhesive, it would have been obvious to one of ordinary skill in the art to make the layer from any . 
Allowable Subject Matter
Claims 2, 5, 7 and 8 would be allowable if they are rewritten to overcome the applicable objections and 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kulinsky et al. disclose a microfluidic detection chip as discussed above. However, Kulinsky et al. do not disclose or suggest:
1) a sample loading area comprising a slope structure as recited in claims 2 and 8;
2) a method in which a sample flow channel is spotted with a liquid prior to assembling the layers of the chip, as recited in claim 5; or
3) a fixing module as recited in claim 7.
Based on the disclosure of Kulinsky et al., there is no motivation to modify the Kulinsky et al. chip or a method of making said chip to arrive at the claimed inventions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/PAUL S HYUN/Primary Examiner, Art Unit 1797